Citation Nr: 0617464	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-07 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar and cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1970 to 
January 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision that 
denied service connection for a back disability and a May 
2003 rating decision that recharacterized the issue and 
continued the denial of service connection for degenerative 
disc disease of the lumbar and cervical spine.  The veteran 
filed a notice of disagreement (NOD) in June 2003, and the RO 
issued a statement of the case (SOC) in January 2004.  The 
veteran filed a substantive appeal in February 2004.  

A hearing was held before the undersigned Veterans Law Judge 
sitting at the RO; a transcript of the hearing is of record.  
During the hearing, the veteran submitted additional evidence 
along with a waiver of initial RO consideration.  See 
38 C.F.R. § 20.1304 (2005).  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent evidence that relates the veteran's 
current degenerative changes of his back to his military 
service (to include medical evidence of any arthritis within 
one year of separation from service), and the most persuasive 
medical opinion on the question of nexus weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc 
disease of the lumbar and cervical spine are not met. 38 
U.S.C.A. §§ 1110, 1154(b), 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.103, 3.159, 3.303, 3.307, 3.309 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to VA 
benefits.  Specifically, the discussions in the November 2002 
and May 2003 rating determinations, the January 2004 
statement of the case, and the August 2002 and January 2004 
VCAA letters, have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the statement of the case and in the 
VCAA letters the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The August 2002 and January 2004 letters notified the veteran 
of the need to submit any pertinent evidence in his 
possession.  In this regard, he was advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession. The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met. The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, notification of the veteran's rights under the 
VCAA came before the November 2002 and May 2003 rating 
determinations. VCAA notice should be provided prior to the 
initial denial.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). Delayed notice, however, is generally not prejudicial 
to a claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Any defect with respect to the timing of the VCAA 
notice in this case was harmless.  The veteran had the 
opportunity to have his claim adjudicated after receiving the 
VCAA notice and having the opportunity to submit additional 
evidence or information.  

Also, during the pendency of this appeal, on March 3, 2006,  
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) applied to all five elements 
of a service connection claim.    However, in the instant 
case, as the veteran's service connection claim is being 
denied, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to the veteran.  As set forth herein, no 
additional notice or development is indicated in the 
veteran's claim.  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on this claim has been accomplished.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with either 
claim. The veteran has submitted, or the RO obtained, service 
medical records and private medical records. The RO arranged 
for the veteran to undergo VA examinations in February 2003; 
reports of those examinations are of record. Also, as 
indicated above, the veteran testified during an August 2004 
Board hearing, a transcript of which is of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing evidence, in addition to that referred to above, 
that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

As a final note, the Board points out that the record also 
presents no basis for further developing the record in this 
appeal to generate any new evidence pertinent to either 
claim. Although, during the August 2004 Board hearing, the 
veteran's representative asserted that there is a need for 
another nexus opinion, the Board finds that there is 
sufficient medical evidence upon which the Board may base a 
decision on the claim, and that further examination is not 
necessary. As indicated above, the veteran was afforded VA 
examinations in February 2003 by physicians who considered 
factors relevant to the veteran's claim, and the examination 
reports contain findings pertinent to the claim. Moreover, 
the veteran has been given the opportunity to submit evidence 
to support his claim, which he has done.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. 3.307, 3.309 (2005).

Service medical records note that in June 1971 the veteran 
complained of a back problem at the 8th Field Hospital.  It 
was noted that the veteran had point tenderness in the right 
paravertebral muscle at the thoracic level (just medial to 
inferior angle of scapula). The record also noted that there 
was no history of injury.  Treatment was parafon forte.  The 
veteran has, however, testified that he injured his back from 
jumping out of helicopters during combat-support missions in 
Vietnam. He also testified that he did not seek medical 
treatment at the time. His DD-214 reflects that his military 
occupational specialty was that of an infantryman, and that 
he was in Vietnam from September 1970 to September 1971.  He 
also was awarded the Combat Infantryman Badge.

Here, the evidence supports a finding that the veteran 
participated in combat operations. As a combat veteran, his 
statements of hurting his back by jumping from helicopters 
under combat conditions are accepted as correct in the 
absence of evidence to the contrary.  38 U.S.C.A. § 1154(b).  
Likewise, these incidents are consistent with the 
circumstances, conditions, and hardships of service as an 
infantryman under combat conditions in Vietnam. 38 C.F.R. § 
3.303. Thus, the Board finds the veteran's testimony of 
hurting his back by jumping from helicopters in service to be 
credible.

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute. First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease." Second, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service." 
Finally, if the first two requirements are met, VA "shall 
accept the veteran's evidence as "sufficient proof of service 
connection," even if no official record of such incurrence 
exists. In such a case a factual presumption arises that the 
alleged injury or disease is service connected. Collette v. 
Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304 
(1996).

However, competent evidence of a current disability and of a 
nexus between service and a current disability is still 
required to establish service connection under § 1154. Wade 
v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. 
App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

The private post-service medical records first show that the 
veteran was evaluated for low back pain in November 1994.  In 
a December 1994 Hermann Hospital return to work 
certification, it was noted that the veteran injured his back 
on December 29, 1994, he was diagnosed with low back pain, 
and he was unable to return to work until December 31, 1994.  
The work certification noted that the veteran first injured 
his back in August 1986.  A January 1995 Magnetic Resonance 
Imaging (MRI) report reflects that the veteran gave a history 
of back pain with pain to the posterior proximal left thigh.  
The impression was L5-S1: 6 millimeter broad-based left 
paracentral herniated nucleus pulpous that mildly impinged 
upon the proximal left S1 nerve root sleeve.  A February 1995 
Hermann Hospital record reflects that the veteran began to 
experience pain into the left leg on or about November 16, 
1994, after he moved some heavy furniture.  In a December 
1999 Macgregor Medical Association record, the veteran 
complained of back pain and gave a history of chronic back 
discomfort since a laminectomy in 1994.  In a July 2002 
letter, a private physician, D.R.K., stated that he performed 
a lumbar laminectomy on the veteran in February 1995.  During 
a January 2003 informal conference at the RO, the veteran 
stated that he received treatment from 1972 to 1977 from a 
doctor who has since passed away and whose records could not 
be found.  

The report of a February 2003 VA examination reflects that 
the veteran reported difficulty with his neck beginning in 
1971 after he was struck in the posterior aspect of the neck 
with shrapnel.  He described low back pain in 1970 when he 
jumped out of a helicopter carrying a rucksack.  He was seen 
at a field hospital and was treated with medication.  The 
veteran stated that he sought medical attention regularly for 
his low back throughout the 1980's and that in 1995 he had 
surgery after he was diagnosed with a herniated disk.  After 
review of the claims file and a physical examination, the 
examiner's impression was history of shrapnel fragment wound, 
neck, with minimal residual; degenerative disk disease of the 
cervical spine; history of back injury of the lumbar spine; 
and history of lumbar radiculopathy, status post surgery with 
degenerative disk disease, moderately symptomatic as 
residual.  The examiner opined that the medical records 
reflect a locally tender shrapnel fragment injury in the neck 
and in his opinion this does not correspond to degenerative 
disk disease in the cervical spine.  The examiner further 
noted that with regard to the lumbar spine, there are no 
medical records available for treatment through the late 
1970's or through the 1980s.  As such, establishing a direct 
etiological relationship between the veteran's service injury 
to the back and his subsequent development of radicular leg 
pain 25 years later would call for speculation in the 
examiner's opinion.   

In a March 2004 letter, the veteran's private physician, 
C.R., M.D., stated that the veteran recently underwent redo 
diskectomy at L5-S1 with complete relief of his neurologic 
symptoms.  He continues to have ongoing back pain.  The 
doctor continued that the veteran has had this back pain for 
quite some time.  His original injury was in 1971, when he 
jumped out of a chopper while serving in Vietnam.  Ever since 
that time, he has had some problems with his back, although 
nothing that needed medical attention until much more 
recently.  Dr. R. opined that certainly the veteran's current 
ongoing problems could very well be related to that initial 
injury.  

Initially, the Board points out that there is no evidence of 
arthritis within one year after service.  Therefore, service 
connection is not warranted for such on a presumptive basis.  
38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.307, 3.309.

While the veteran continues to attribute his current back 
disability to service, the Board finds that the persuasive 
medical evidence weighs against a finding in support of such 
a relationship. Although the record includes a statement from 
the veteran's private physician, Dr. R, that relates the 
veteran's current back condition to an injury in service, the 
Board finds that this evidence is not persuasive.  Dr. R. did 
not indicate which medical records he had reviewed, or 
provide a specific evidentiary or medical basis for his 
conclusion; as such, the Board can only conclude that the 
opinion was based on the veteran's own reported medical 
history.  As evidenced by Dr. R's own report, however, such 
reported history did not include any comments about absence 
of evidence of any back problems during the veteran's 
remaining service, or reference to the post-service incident 
in 1994 involving injury to the back after moving furniture. 
The Board notes that as a medical opinion can be no better 
than the facts alleged by the veteran, an opinion based on an 
inaccurate (or, as here, incomplete) factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Furthermore, Dr. R's 
opinion that the veteran's current ongoing problems could 
very well be related to that initial injury in service is too 
speculative to form a basis upon which service connection may 
be granted. 

By contrast, the Board finds probative the February 2003 VA 
examiner's ultimate conclusion that it was, essentially, 
unlikely that there was a direct etiological relationship 
between the veteran's service injury to the back and his 
current back condition 25 years later.  The Board accords 
great probative value to these medical opinions, as the 
physicians reached their conclusions only after a review of 
the entire claims file, to include the veteran's in- and 
post-service records, and current examination of the veteran.  
The Board also points out that this opinion is more 
consistent with the veteran's documented medical history and 
assertions.  The Board points out that that examiner clearly 
provided the evidentiary basis for his opinion.

Under these circumstances, the Board must conclude that the 
VA opinion that weighs against the claim constitutes the most 
probative (persuasive) evidence on the question of medical 
nexus between current back disability and in-service injury.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

In addition to the medical evidence addressed above, in 
considering the veteran's claim, the Board also considered 
the assertions advanced by and on behalf of the veteran.  
However, as indicated above, the claim on appeal turns on a 
medical matter.  As the veteran and his representative are 
each a layman not shown to possess appropriate medical 
training and expertise, neither is competent to render a 
probative opinion on a medical matter-to include questions as 
to etiology of currently claimed disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Thus, neither the veteran's nor his representative's personal 
opinion that his current back condition is related to service 
is not a sufficient basis for a grant of service connection.

Because the persuasive evidence does not relate the veteran's 
current back disability to service, the claim for service 
connection for degenerative disc disease of the lumbar and 
cervical spine must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
competent evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for degenerative disc disease of the 
lumbar and cervical spine is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


